             Case 4:21-cv-00325 Document 2
                                         3 Filed on 02/01/21
                                                    02/02/21 in TXSD Page 1 of 4




                                                        Nathan Ochsner, Clerk of Court


Date: February 2, 2021
                                                         s/ H. Lerma
                                                         Signature of Clerk or Deputy Clerk
Case 4:21-cv-00325 Document 2
                            3 Filed on 02/01/21
                                       02/02/21 in TXSD Page 2 of 4
              Case 4:21-cv-00325 Document 2
                                          3 Filed on 02/01/21
                                                     02/02/21 in TXSD Page 3 of 4




                                                         Nathan Ochsner, Clerk of Court


Date: February 2, 2021
                                                         s/ H. Lerma
                                                         Signature of Clerk or Deputy Clerk
Case 4:21-cv-00325 Document 2
                            3 Filed on 02/01/21
                                       02/02/21 in TXSD Page 4 of 4
